Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 25, 1974, which adopted a referee’s decision sustaining the initial determination of the Industrial Commissioner that the claimant was disqualified from benefits upon the ground of misconduct. The claimant was discharged by the employer because he was absent from work on May 6 and May 7, 1974 after having been warned that his absenteeism was excessive. The warning to the claimant was to the effect that he had to have a better attendance record. The claimant contended that his last absence was due to circumstances beyond his control because of the illness of another family member. However, the record at most created a question of fact for the board as to the necessity for the absence and the finding that there was no compelling necessity for absence is supported by the claimant’s testimony as to the family circumstance. Continued absence without a compelling reason after a warning by the employer is substantial evidence of misconduct. (Cf. Matter of Rivera [Levine], 47 AD2d 569.) Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Main and Reynolds, JJ., concur.